DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-13, drawn to a method of hemming a low ductile material, classified in B21D39/02.
II. Claims 14 - 18, drawn to Apparatus for hemming a panel assembly, classified in C22F1/04.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the apparatus for hemming can be used to carry out different folding/ hemming steps other than disclosed by the method claims. For instance, the apparatus could be used to cutting the panel assembly to size than hemming them.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) The inventions have acquired a separate status in the art in view of their different classification;
(b) The inventions have acquired a separate status in the art due to their recognized divergent subject matter;

(d) The prior art applicable to one invention would not likely be applicable to another invention; and/or
(e) The inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Salazar, John on 03/08 a provisional election was made without traverse to prosecute the invention of  method of hemming a low ductile material, claims 1 -13.  Affirmation of this election must be made by applicant in replying to this s 14 - 18 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting 
Claim Objections
Regarding claims 4 and 11, these claims are objected to because of the following informalities:  the limitation “low ductility one of aluminum” should be “l, the word “is” appears to be missing.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1 and 7, the term "Substantially" in these claims (claim 1 and 7), is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The term "substantially" in the phrase "substantially constant predetermined distance" fails to particularly point out that the predetermined distance is constant or varying, rendering the claim indefinite.
Regarding claim 5 and 12, the term "about 150°C and about 500°C" in these claims is a relative term which renders the claim indefinite.  The term "about 150°C and about 500°C" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 2, 4, 6 – 9, 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carsley et al. (US 20050284204 A1), here in after called Carsley, in view of Nishio et al. ( US 5451742 A), here in after called Nishio.
Regarding claim 1, Carsley discloses a method of hemming a low ductile material (a method of hemming aluminum alloy panels and magnesium alloys (0009, 0013), aluminum and magnesium alloy panels are low ductile alloys), comprising: providing a first sheet made from the low ductile material (providing an outer panel 16,(0031)); providing an integrated hemming (providing hemming apparatus, (FIG. 1- 4)) comprising : at least one laser head (a heating device such as laser, (0012)); and a roll forming assembly comprising a roller (an assembly of two or more rollers (0010), (roller assembly 31, FIG.4)); hemming the first sheet, comprising moving the roll forming assembly relative to the first sheet along a hemming direction (a robot device drives the roller apparatus along the flange of the outer panel, (0012)), the roll forming assembly being arranged relative to the first sheet to form a bending region in advance of the roll forming assembly so as to fold an edge portion of the first sheet back upon itself during moving along the hemming direction (the roller assembly is arranged in relative to the outer panel 16 and flange 17 such that it contains roller 22 and roller 24 that bend the flange 17 from a 90 degree angle to a 180 degree angle in two steps during a single pass of the roller apparatus, (0031 and FIG 1)); using the at least one laser head, directing laser light  a localized portion of the first sheet along the hemming direction at a substantially constant predetermined distance in front of the roll forming assembly and within the bending region (the heating device (laser light) applies a retrogression heat treatment (RHT) to the hem line material just prior to contact with the roller which bends the flange, (0012)), directing laser light to a portion of the roller (the heating source (42) is directing heat to the hem line where the portion of the guide rollers 50 and 52 are located , FIG.4).
Carsley does not explicitly disclose that the at least one laser head is configured to direct laser light along two optical paths so as to form two irradiation spots that are at least partially non-overlapping one with the other; directing laser light along one of the two optical paths to irradiate with one of the two irradiation spots; and directing laser light along the other one of the two optical paths to irradiate with the other one of the two irradiation spots.
	However, Nishio that teaches a laser a laser welding method that is used for laser-welding aluminum alloy panels (1:5 -10), also teaches a YAGI laser source connected to a laser torch is moved by a robot along a welding schedule line L as shown in FIG. 1, creating separate 
	The advantage of directing a laser light along two optical paths (multiple optical paths along the welding schedule line l, in the case of Nishio) so as to form two irradiation spots that are at least partially non-overlapping one with the other is to enable to direct a first laser with high intensity followed by a second laser of lower intensity along a welding schedule line so that the second laser offsets the thermal stressed caused by the first laser and heating/welding without breakage or embrittlement can be achieved.
	Therefore, it would have been obvious for someone with ordinary skill in the art at the time of filling to modify the laser heating source of Carsley to include a laser head directing a laser light along two optical paths (multiple optical paths along the welding schedule line l, in the case of Nishio) so as to form two irradiation spots that are at least partially non-overlapping one with the other in order to direct a first laser with high intensity followed by a second laser of lower intensity along a welding schedule line so that the second laser offsets the thermal stressed caused by the first laser and heating/welding without breakage or embrittlement can be achieved.
Regarding claim 2, Carsley in view of Nishio teaches the method according to claim 1 wherein the at least one laser head comprises a single laser head (laser torch 16, Nishio (3: 20-25)) and comprising using optical elements (YAG laser generator connected to the laser torch 16 via optical fibers and moved by a robot, Nishio (3: 18 – 31)) to direct a first portion of the laser light produced by the single laser head along the one of the two optical paths and to direct a second portion of the laser light produced by the single laser head along the other one of the two optical paths (directing laser light of  multiple optical paths along a welding schedule line L as shown in FIG. 1, creating separate optical paths to form irradiation spots for each weld bead spaced apart from one another at a gap P, Nishio (FIG.1)) .   
Regarding claim 4, Carsley in view of Nishio teaches the method according to claim 1 wherein the material of low ductility one of aluminum, aluminum alloy, magnesium, and magnesium alloy (low ductile material is made from aluminum, aluminum alloy, magnesium, and/or magnesium alloy, Carsley (0020)).  
Regarding claim 6, Carsley in view of Nishio teaches the method according to claim 1 comprising: prior to hemming the first sheet performing the following: providing a second sheet adjacent to the first sheet (providing an inner panel 18 adjacent to the outer panel 16, Carsley (FIG.1)); and securing the first sheet relative to the second sheet, said second sheet having a peripheral edge (the panels are  assembled/secured by the outer panel 16, with an end flange 17, and an inner panel 18 with the edge against the outer panel 16, Carsley (0031, FIG. 2)); wherein hemming the first sheet comprises moving the roll forming assembly relative to the first sheet and the second sheet so as to fold the edge portion of the first sheet over the peripheral edge of the second sheet (hemming the panel assembly folding the end flange 17 of outer panel 16 over  the inner panel 18 edge portion and hemming together by the roller apparatus 11, Carsley (0031, FIG.2))  
Regarding claim 7, Carsley discloses a method of hemming a low ductile material(a method of hemming aluminum alloy panels and magnesium alloys (0009, 0013), aluminum and magnesium alloy panels are low ductile alloys), comprising: providing a first sheet made from the low ductile material (providing an outer panel 16,(0031)); providing an integrated hemming device (providing hemming apparatus, (FIG. 1- 4)) comprising: at least one laser head(a heating device such as laser, (0012)); and a roll forming assembly comprising a roller(an assembly of two or more rollers (0010), (roller assembly 31, FIG.4)), hemming the first sheet, comprising moving the roll forming assembly relative to the first sheet along a hemming direction (a robot device drives the roller apparatus along the flange of the outer panel, (0012)), the roll forming assembly being arranged relative to the first sheet to form a bending region in advance of the roll forming assembly, so as to fold an edge portion of the first sheet back upon itself during (the roller assembly is arranged in relative to the outer panel 16 and flange 17 such that it contains roller 22 and roller 24 that bend the flange 17 from a 90 degree angle to a 180 degree angle in two steps during a single pass of the roller apparatus, (0031 and FIG 1)); using 20Method and Apparatus for Forming Materials with Low DuctilityInventors: Shulkin et al.Attorney Docket No. ZT049-19014the at least one laser head, directing laser light to a first localized portion of the first sheet along the hemming direction at a first substantially constant predetermined distance in front of the roll forming assembly and within the bending region; (the heating device (laser light) applies a retrogression heat treatment (RHT) to the hem line material just prior to contact with the roller which bends the flange, (0012, FIG. 4)).
Carsley does not teach the at least one laser head is configured to direct laser light along two optical paths so as to form two irradiation spots that are at least partially non-overlapping one with the other; directing laser light  along one of the two optical paths to irradiate with one of the two irradiation spots and directing laser light along the other one of the two optical paths to irradiate with the other one of the two irradiation spots a second localized portion of the first sheet along the hemming direction at a second substantially constant predetermined distance in front of the roll forming assembly, wherein the first localized portion and the second localized portion are at least partially non-overlapping one with the other.  
	However, Nishio that teaches a laser a laser welding method that is used for laser-welding aluminum alloy panels (1:5 -10), also teaches a YAGI laser source connected to a laser torch is moved by a robot along a welding schedule line L as shown in FIG. 1, creating separate optical paths to form irradiation spots for each weld bead spaced apart from one another at a gap P (non-overlapping), (FIG.1).
	The advantage of directing a laser light along two optical paths (multiple optical paths along the welding schedule line l, in the case of Nishio) so as to form two irradiation spots that are at least partially non-overlapping one with the other is to enable to direct a first laser with high intensity followed by a second laser of lower intensity along a welding schedule line so that 
	Therefore, it would have been obvious for someone with ordinary skill in the art at the time of filling to modify the laser heating source of Carsley to include a laser head directing a laser light along two optical paths (multiple optical paths along the welding schedule line l, in the case of Nishio) so as to form two irradiation spots that are at least partially non-overlapping one with the other in order to direct a first laser with high intensity followed by a second laser of lower intensity along a welding schedule line so that the second laser offsets the thermal stressed caused by the first laser and heating/welding without breakage or embrittlement can be achieved.
Regarding claim 8, Carsley in view of Nishio teaches the method according to claim 7 wherein the second localized portion is also within the bending region (heating the hemline that is “hot-hemmed” to create an extremely sharp outer bend radius that may provide a desirable appearance, Carsley (0045)).  
Regarding claim 9, Carsley in view of Nishio teaches the method according to claim 7 wherein the at least one laser head comprises a single laser head (laser torch 16, Nishio (3: 20-25)) and comprising using optical elements (YAG laser generator connected to the laser torch 16 via optical fibers and moved by a robot, Nishio (3: 18 – 31)) to direct a first portion of the laser light produced by the single laser head along the one of the two optical paths and to direct a second portion of the laser light produced by the single laser head along the other one of the two optical paths (directing laser light of  multiple optical paths along a welding schedule line L as shown in FIG. 1, creating separate optical paths to form irradiation spots for each weld bead spaced apart from one another at a gap P, Nishio (FIG.1)).  
Regarding claim 11, Carsley in view of Nishio teaches the method according to claim 7 wherein the material of low ductility one of aluminum, aluminum alloy, magnesium, and magnesium alloy (low ductile material is made from aluminum, aluminum alloy, magnesium, and/or magnesium alloy, Carsley (0020)). 
Regarding claim 13, Carsley in view of Nishio teaches the method according to claim 7 comprising: prior to hemming the first sheet performing the following: providing a second sheet adjacent to the first sheet(providing an inner panel 18 adjacent to the outer panel 16, Carsley (FIG.1)); and securing the first sheet relative to the second sheet, said second sheet having a peripheral edge(the panels are  assembled/secured by the outer panel 16, with an end flange 17, and an inner panel 18 with the edge against the outer panel 16, Carsley(0031, FIG. 2)); wherein hemming the first sheet comprises moving the roll forming assembly relative to the first sheet and the second sheet so as to fold the edge portion of the first sheet over the peripheral edge of the second sheet (hemming the panel assembly folding the end flange 17 of outer panel 16 over  the inner panel 18 edge portion and hemming together by the roller apparatus 11, Carsley (0031, FIG.2)). 
Claim 5 and 12  is/are rejected under 35 U.S.C. 103 as being unpatentable over Carsley in view of Nishio in further view of Nolan (US 2005/0039828 A1), here in after called Nolan.
Regarding claim 5, Carsley in view of Nishio teaches the method according to claim 1. But,
Carsley is silent about the laser light heating the low ductile material within the bending region to a temperature between about 150°C and about 500°C.
However, Nolan that teaches a method for laser annealing a metal part for assembling automotive structures (0001), also teaches that laser heating to the temperature of 750° F (399o C)  the aluminum material of the radial bend reduces or eliminates a potential for cracking during the hemming process (0016).
The advantage of heating the low ductile material within the bending region to such temperature range of about 150°C and about 500°C is to reduce or eliminate potential cracking during the hemming process (0016).

Regarding claim 12, Carsley in view of Nishio teaches the method according to claim 7. But,  
Carsley is silent about the laser light heating the low ductile material within the bending region to a temperature between about 150°C and about 500°C.
However, Nolan that teaches a method for laser annealing a metal part for assembling automotive structures (0001), also teaches that laser heating to the temperature of 750° F (399o C)  the aluminum material of the radial bend reduces or eliminates a potential for cracking during the hemming process (0016).
The advantage of heating the low ductile material within the bending region to such temperature range of about 150°C and about 500°C is to reduce or eliminate potential cracking during the hemming process (0016).
Therefore, it would have been obvious for someone with ordinary skill in the art at the time of filling to modify the hemming method disclosed in claim 1 by Carsley in view of Nishio to include a laser light heating of the bending region to a temperature between about 150°C and about 500°C in order to reduce or eliminate potential cracking during the hemming process as taught in Nolan.
Claims 3 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carsley in view of Nishio in further view of Takahiro et al. (JP 2010264494 A), here in after called Takahiro.
Regarding claim 3, Carsley in view of Nishio teaches the method according to claim 1 wherein the at least one laser head (laser torch 16, Nishio (3: 20-25)) comprising using the laser head to19Method and Apparatus for Forming Materials with Low Ductility Inventors: Shulkin et al.Attorney Docket No. ZT049-19014direct the laser light along the one of the two optical paths and along the other one of the two (directing laser light of  multiple optical paths along a welding schedule line L as shown in FIG. 1, creating separate optical paths to form irradiation spots for each weld bead spaced apart from one another at a gap P, Nishio (FIG.1)).
  	Carsley in view of Nishio does not teach a laser source comprising a first laser head and a second laser head wherein each of the two laser heads direct laser light along two optical paths.
However, Takahiro that teaches s laser processing by irradiating a metal workpiece with a first laser beam and a second laser beam (0001), also teaches a laser source comprising a first laser head (first emitting means 32, FIG .1) and a second laser head (second emitting means 36, FIG.1) wherein each of the two laser heads direct laser light along two optical paths (directing laser beams 34 and 30 along two optical paths respectively, (0037, FIG.1)).
The advantage using such two laser heads that direct laser light along two optical paths is to provide two laser beams that cooperate with intensity and coverage capable of laser processing that ensures surface quality of a workpiece (0008)
Therefore, it would have been obvious for someone with ordinary skill in the art at the time of filling to modify the laser head of claim 1 taught by Carsley in view of Nishio to include two laser heads that direct laser light along two optical paths in order to provide two laser beams that cooperate with intensity and coverage capable of laser processing that ensures surface quality of a workpiece as taught in Takahiro.
Regarding claim 10,  Carsley in view of Nishio teaches the method according to claim 7 wherein the at least one laser head (laser torch 16, Nishio (3: 20-25)) comprising using the laser head to direct the laser light along the one of the two optical paths and along the other one of the two optical paths (directing laser light of  multiple optical paths along a welding schedule line L as shown in FIG. 1, creating separate optical paths to form irradiation spots for each weld bead spaced apart from one another at a gap P, Nishio (FIG.1)).

However, Takahiro that teaches s laser processing by irradiating a metal workpiece with a first laser beam and a second laser beam (0001), also teaches a laser source comprising a first laser head (first emitting means 32, FIG .1) and a second laser head (second emitting means 36, FIG.1) wherein each of the two laser heads direct laser light along two optical paths (directing laser beams 34 and 30 along two optical paths respectively, (0037, FIG.1)).
The advantage using such two laser heads that direct laser light along two optical paths is to provide two laser beams that cooperate with intensity and coverage capable of laser processing that ensures surface quality of a workpiece (0008).
Therefore, it would have been obvious for someone with ordinary skill in the art at the time of filling to modify the laser head of claim 7 taught by Carsley in view of Nishio to include two laser heads that direct laser light along two optical paths in order to provide two laser beams that cooperate with intensity and coverage capable of laser processing that ensures surface quality of a workpiece as taught in Takahiro.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILNESSA BELAY whose telephone number is (571)272-3136.  The examiner can normally be reached on 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DILNESSA B BELAY/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JUSTIN C DODSON/Primary Examiner, Art Unit 3761